Citation Nr: 9915843	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected headaches.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1954 to July 1958 
and from September 1958 to September 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued an evaluation of 30 percent for 
service-connected headaches.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's headaches are manifested by several less 
severe headaches daily, which last up to several hours, 
and monthly episodes of severe headaches, which last from 
three-to-five days.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for service-
connected headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8199-8100 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In January 1992, the veteran filed an initial claim for VA 
benefits for service connection for headaches as a result of 
a shrapnel wound during service.  By rating decision in 
September 1992, the RO granted service connection for 
headaches, with an evaluation of 10 percent.  

A November 1992 VA social work noted reported complaints of 
increased frequency of headaches in the previous three 
months.  The veteran indicated that the headaches occurred 
two-to-three times per day.  In September 1993, the veteran 
reported experiencing intense headaches on the left side of 
his head, which moved to the back of the skull.  A clinical 
record in November 1993 indicated that the veteran's 
headaches occurred twice per week.  In July 1994, the veteran 
reported experiencing seven headaches per day, which usually 
began behind his ears and radiate to the temples.  He 
indicated that the headaches were sometimes relieved by 
medication and sometimes not.  If not relieved by medication, 
the headache could last for hours.  The veteran indicated 
that the frequency of the headaches had increased two months 
previous.  The VA physician indicated that the veteran had 
been diagnosed as having cluster migraines for the past 30 
years.  An assessment of chronic headaches with a normal 
neurological examination was indicated.  

In August 1994, the veteran requested that his service-
connected headaches be re-evaluated.  He stated that he was 
being treated for cluster migraine headaches, which occurred 
six times per day.  By rating decision in July 1995, the RO 
granted an increased evaluation of 30 percent for service-
connected headaches, effective July 27, 1994.  

A VA treatment record in November 1995 indicated continued 
frontal and occipital headaches, which increased during the 
summer months.  An assessment of chronic headaches was 
reported.  

A VA examination was conducted in December 1995.  The veteran 
reported that his headaches started in the left mastoid area 
and radiated to the right eye with sharp pain that lasted 
approximately 20 minutes and then became dull pain.  
The headaches lasted up to an hour and came and went 
throughout the day.  The veteran reported that a metal plate 
had been placed in his head, but could not recall when or why 
such was done and could not provide a specific etiology of 
his headaches.  The examiner indicated that the most accurate 
diagnosis was chronic daily headaches/analgesic rebound 
headache, with the possibility of some component of post-
traumatic headache.  The examiner recommended that a computed 
tomography (CT) scan be performed to determine whether or not 
the veteran had a metal plate in his head and to rule out 
mass lesion or hydrocephalus as an etiology for his daily 
headaches. 

At a hearing before the undersigned in May 1999, the veteran 
presented testimony without his designated representative 
because the California representative could not be present at 
the hearing in Arizona.  Transcript, p. 2.  The veteran 
testified that his headaches got worse as the weather got 
warmer and would last from three-to-five days.  He indicated 
that he would go into a dark room or closet to relieve the 
pain.  Transcript, p. 3.  He stated that during these 
episodes he could not work or read.  Transcript, pp. 5, 7.  
The veteran reported that during the headaches he experienced 
blurry vision and flashing colors. Transcript, p. 4.  The 
veteran reported that his most recent episode was 
approximately three weeks prior to the hearing and he could 
not work during this period.  Transcript, p. 5.  He stated 
that he had periods without pain.  Transcript, p. 6.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.
Although the veteran's current diagnosis is not migraine 
headaches, but chronic daily headaches/analgesic rebound 
headaches, the most closely analogous diagnostic code is for 
migraine headaches. 

Under the schedule, migraine headaches warrant a 50 percent 
evaluation with very frequent completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.  A 30 percent evaluation is indicated for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
evaluation is warranted for prostrating attacks averaging 
one in two months, and a noncompensable evaluation for less 
frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1998).

In the instant case, since November 1992, the veteran has 
consistently complained of experiencing multiple headaches 
per day.  Each of these headaches lasted up to several hours.  
In August 1994, a VA treatment record noted that he 
experienced cluster migraine headaches six times per day.  He 
testified at the hearing that his most recent severe episode, 
which lasted from three-to-five days occurred approximately 
three weeks earlier.  He indicated that these severe attacks 
occurred approximately once per month and prevented him from 
going to work.  The evidence of record shows that the veteran 
has extremely frequent less severe attacks, with severe 
attack occurring monthly.  The Board finds that the 
veteran's symptomatology tends to approximate the criteria 
for a 50 percent evaluation for service-connected headaches.  



ORDER

Entitlement to an evaluation of 50 percent for service-
connected headaches is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

